BOYER, Judge.
By interlocutory appeal the Bank seeks review of an order of the trial court relating to change of venue. Clearly one of the counts of the complaint places venue in Alachua County from whence appellant seeks to have venue transferred. Appellant claims that count of the complaint to be without merit and urges that the trial court, as well as this court, should determine the merit of that count of the complaint incident to a determination of proper venue. Determination of the merits of a properly stated cause of action is to be determined at trial and not upon venue issue. Further, even were we inclined to test the merits of the second count of the complaint on appeal, which we are not, it nevertheless appears that appellees’ position is supported by Croker v. Powell, 115 Fla. 733, 156 So. 146 (1934) and M. A. Kite Company v. A. C. Samford, Inc., 130 So.2d 99 (Fla. 1st DCA 1961).
AFFIRMED.
McCORD, C. J., and MASON, ERNEST E., Associate Judge, concur.